Case: 10-60268 Document: 00511370494 Page: 1 Date Filed: 02/03/2011




                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          February 3, 2011
                                       No. 10-60268
                                     Summary Calendar                       Lyle W. Cayce
                                                                                 Clerk

QING HUA LIN,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 798 808


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Petitioner Qing Hua Lin, a citizen of the People’s Republic of China,
petitions for review of a decision by the Board of Immigration Appeals (BIA)
affirming an immigration judge’s (IJ) decision to deny his application for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
Lin sought immigration relief based on his alleged persecution or fear of
persecution and torture on account of his practice or association with Falun
Gong,       “a   movement     that    professes     to   help    its   practitioners           gain


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60268 Document: 00511370494 Page: 2 Date Filed: 02/03/2011

                                  No. 10-60268

self-understanding through spiritual and physical development.”            Zhao v.
Gonzales, 404 F.3d 295, 300 (5th Cir. 2005). The IJ denied relief after finding
that Lin was not a credible witness. The BIA upheld the IJ’s adverse credibility
determinations and held that Lin had failed to meet his burden of proving
eligibility for any relief sought.    Lin challenges those negative credibility
determinations. He contends that he demonstrated his eligibility for relief.
      The BIA’s finding that Lin failed to provide the court with credible
evidence in support of his claim for immigration relief is supported by
substantial evidence. See Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
The inconsistencies listed by the BIA and IJ regarding Lin’s accounts of his
persecution are supported by the record.        The evidence does not compel a
conclusion that Lin’s testimony was credible. See id. at 538-39. Absent credible
evidence to the contrary, the BIA’s finding that Lin failed to carry his burden of
establishing his eligibility for asylum, withholding of deportation, or relief under
the CAT is supported by substantial evidence. See Zhang v. Gonzales, 432 F.3d
339, 343-44 (5th Cir. 2005). By failing to brief it adequately, Lin waived any
argument that he presented evidence corroborating his claims. See Chambers
v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
      Lin’s petition for review is DENIED.




                                         2